BERDON, J.,
dissenting. The failure to include the value of medical insurance, dental insurance, life insurance, accidental death and dismemberment insurance, disability insurance, pension contribution, and vacation and sick pay — in this case, valued at $170.12 per week— in calculating the plaintiffs average weekly wage for workers’ compensation benefits does not make sense. Simply put, the value of the fringe benefits is just as much a part of an employee’s wages as the cash the employee receives at the end of the week. For example, there is no practical difference between an employee who is paid $670.12 per week, but is not provided with any of the former fringe benefits, and a second employee who is paid $500 per week, but receives all of the foregoing fringe benefits valued at $170.12 per week. In both cases, the employee’s actual weekly earnings is $670.12. Any employer who provides fringe benefits will verify this. According to the majority, however, *147the compensation rate for the first employee is more than the compensation rate of the second employee. With all due respect to Professor Larson, mistakes and illogic perpetuated for seventy years, do not justify its continuance. 5 A. Larson, Workers’ Compensation Law (1997) § 60.12 (b), pp. 10-664 through 10-665.1
The distinction made between the use of “income” and “wages” by the legislature, without more, is too fine of a distinction and is not supported in logic or reason. Our precedent clearly provides that these fringe benefits should be included as part of an employee’s compensation. See Thibeault v. General Outdoor Advertising Co., 114 Conn. 410, 414, 158 A. 912 (1932) (allowances made to employee for board and lodging while away from home may, under certain circumstances, be considered earnings in determining compensation under Workers’ Compensation Act).
Furthermore, the majority’s conclusion runs contrary to the liberal construction we must give to the Workers’ Compensation Act. “It is well established that the Workers’ Compensation Act is remedial in nature and that it should be broadly construed to accomplish its humanitarian purpose. . . . Construing the statute liberally advances its underlying purpose of providing financial protection for injured workers and their dependents.” (Citations omitted; internal quotation marks omitted.) Crook v. Academy Drywall Co., 219 Conn. 28, 32, 591 A.2d 429 (1991).
Finally, contrary to the majority opinion, including the value of these fringe benefits in the calculation of the plaintiffs average wages would not be inconsistent with the Employee Retirement Income Security Act of 1974 (ERISA).2 See District of Columbia v. Greater Washington Board of Trade, 506 U.S. 125, 129-31, 113 S. *148Ct. 580, 121 L. Ed. 2d 513 (1992). In Greater Washington Board of Trade, the United States Supreme Court ruled that the District of Columbia’s workers’ compensation law requiring employers who provide health insurance coverage to provide equivalent coverage to employees who are receiving workers’ compensation benefits was preempted by ERISA. Id., 130. According to the Supreme Court, “any state law imposing requirements by reference to [a covered employee benefit plan]”; id., 130-31; “even if the law is not specifically designed to affect such plans, or the effect is only indirect. . . and even if the law is consistent with ERISA’s substantive requirements”; (citation omitted; internal quotation marks omitted) id., 130; must yield to ERISA. “Preemption does not occur, however, if the state law has only a tenuous, remote, or peripheral connection with covered plans, Shaw v. Delta Air Lines, Inc., 463 U.S. 85, [100 n.21, 103 S. Ct. 2890, 77 L. Ed. 2d 490] (1983) . . . .” (Citations omitted; internal quotation marks omitted.) District of Columbia v. Greater Washington Board of Trade, supra, 130 n.1. A state law that calculates the amount of workers’ compensation benefits that an employee must be paid based on the cash wages plus the value of the fringe benefits the employee was paid has, at best, a tenuous connection to a covered plan, and, therefore, is not preempted by ERISA.
Accordingly, I dissent.

 See pp. 139-40 of the majority opinion.


 Pub. L. 93-406, 88 Stat. 829 (1974), codified at 29 U.S.C. § 1001 et seq.